PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/547,589
Filing Date: 31 Jul 2017
Appellant(s): SAITO et al.



__________________
Harris A. Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Examiner’s Note: a clearer English machine translation of the Yagi reference is being submitted herewith.  This is not considered to affect the grounds of rejection or Application’s remarks, but instead is considered to be more consistent with the characterization of Yagi.  

At page 8 of the Appeal Brief, Appellant’s first argument points to alleged distinctions in the relative location of the Pd catalyst particles within the thickness direction of the catalyst layer in attempt to state that the teachings of Houshito and Yagi are not properly combinable.  Regarding Houshito, Appellant states that the catalyst is evenly distributed throughout the layer, whereas regarding Yagi, Appellant states that the Pd cluster fine particles have “many Pd particles near its surface,” referring to the surface of the catalyst layer.  Note that this is the same argument presented with respect to claim 11, beginning on page 14 of the Appeal Brief.  


It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  

Beginning at the third full paragraph on page 8 of the Appeal Brief, Appellant attempts to argue that the combination of Houshito and Yagi fail to teach or suggest the instantly claimed features (4) through (6), wherein the Office further relies upon Wei to remedy this deficiency.  



To further clarify the Examiner’s position, Yagi is relied upon to teach having (1) an increased Pd content at the gas-flow inlet and (2) the same total amount of catalyst can be used, 
wherein a greater content happens to be deposited at the inlet end, in order to enable suitable catalytic activity to be achieved when the incoming exhaust gas is at a relatively low temperature,
Yagi teaches, at paragraph 37, that “the low temperature activity of the catalyst can be improved without increasing the total amount of Pd supported.”  While Yagi teaches that the increased catalyst at the inlet enables a decreasing gradient across the length of the exhaust channel, it is still the increased loading at the inlet which corresponds to the claimed lower layer comprising a Pd concentration gradient region.  See page 3 of the Final Office action, mailed August 25, 2020.  

As such, the combination of Houshito and Yagi alone (i.e. without Wei) suggests to one of ordinary skill the benefits of an increased loading (concentration) of Pd toward the inlet end of the exhaust channel (page 3 of Final Office action, mailed August 25, 2020).  

The importance of the Yagi teaching, however, is not necessarily that the gradient should extend down the entire length of the channel, but that an increased amount of catalyst is present in the inlet end.  As set forth on page 3 of the Final Office action mailed August 25, 2020, Yagi teaches that the increase in Pd loading at the gas-flow inlet allows increased catalytic activity to occur when the incoming exhaust gas is at a relatively low temperature (par. 37, Yagi).  Yagi further teaches that the exothermic catalytic reaction occurring at the inlet, and throughout the channel, will raise the temperature of the reaction, thus enabling an efficient reaction to still occur with decreased amounts of Pd as the exhaust gas moves downstream, ultimately allowing for the increase in Pd content at the inlet side without raising the total amount of Pd that is supported.   At paragraph 37, Yagi teaches that “since the catalyst layer on the outlet side is heated by the catalyst reaction [i.e. exothermic reaction] heat on the inlet side, good exhaust gas purification performance can be exhibited even on the outlet side with a small amount of Pd supported.  The low temperature activity of the catalyst 1 can be improved without increasing the total amount of Pd supported.”


Regions A, B, and C make up the first 15% of the length of the channel from the inlet end in Houshito in view of Yagi, each region consisting of 5% of the length.  The concentration gradient suggested by Yagi would therefore comprise a higher concentration of Pd in the first 5% of the length than the next 5%, continuing down the length of the channel toward the outlet end.  
As such, the only portion of claimed features (4)-(6) that are not expressly disclosed by the combination of Houshito and Yagi is the claimed “downstream side region” of feature (4), which is further defined in feature (7).  
In summary, Houshito, alone, teaches a lower layer comprising a uniform distribution of Pd throughout the entire layer.  Note that Houshito expressly teaches that the lower layer, B, contains Pd (par. 77).  Because Houshito does not teach any special configuration of the concentration of Pd in such a layer, the Office takes the position that the Pd in catalyst layer B is homogenously/evenly distributed throughout the layer.  There is no reason to believe that the Pd is not evenly distributed in the absence of such an explicit teaching.  Yagi teaches benefits of an increased loading of Pd at the inlet end of the exhaust pathway/channel (par. 37, Yagi) and Yagi, alone, suggests a Pd concentration gradient that decreases from inlet end to outlet end (par. 36, Yagi).

Contrary to Appellant’s argument, it is for the claimed “downstream side region” of claimed features (4)/(7) at which Wei is finally relied upon, noting that Houshito, alone, already teaches an entire layer comprising a uniform concentration of catalyst.  This is plainly acknowledged in the last paragraph of page 3 of the Final Office action, which states: 
“While Houshito appears to teach an even distribution of Pd across the entire length of the channel and Yagi suggests a decreasing concentration gradient from the inlet side toward the outlet side, neither Houshito nor Yagi expressly teach that the gradient should stop and the remaining length of the channel should be uniform, as instantly claimed.”  (Page 3, Final Office action mailed August 25, 2020.)  

The teachings of Wei, as relied upon in the Final Office action, mailed August 25, 2020, are described in the first full paragraph at page 4 of the Office action.  Said paragraph starts by explicitly stating that “Wei…teaches that a washcoat gradient with higher washcoat loading in the beginning of the channel will be beneficial to performance of NOx reduction with a NOx adsorber washcoat for better function of the catalyst system…”  Wei focuses on the inlet of the channel, and does not teach that the gradient continues to decrease all the way through the length of the layer.”  While this is the critical teaching for which Wei has been relied upon, Appellant focuses primarily on 
The teaching of Wei recognizing the benefit of having a washcoat gradient by increasing the loading (of catalyst) in the beginning (inlet) of the channel is considered to fill in the gap between the combination of Houshito and Yagi and the claimed invention, insomuch as there is a gap.  Again, Houshito teaches an even/uniform distribution of Pd throughout the layer.  Yagi teaches a gradient of Pd decreasing across the entire length of the channel.  Wei is considered to be more general than Yagi, wherein Wei, while teaching the same benefit of having a washcoat gradient having a higher loading at the inlet that is recognized by Yagi, does not explicitly require that the gradient continues across the entire length of the channel.  
Ultimately, it is the position of the Office that one looking to modify Houshito in view of Yagi and Wei would have at the very least been motivated to increase the loading of Pd at the inlet end, such as using an increased concentration gradient, as taught by both Yagi and Wei.  

Appellant’s remarks regarding Figure 3 of Wei are considered to have no impact upon the overall teachings of Wei discussed and relied upon above; however, they will be addressed in the interest of completeness.  

Appellant alleges that general washcoats 114 depicted on the lower relative portion of channel 118 in Figure 3 are distinct layers serving distinct functions, as can be seen from the layers designated 133, 116, and 134 at the upper relative portion of may be distinct.  To exemplify this, portions from paragraphs 19-20 will be included, herein.  “This washcoat 116 can be coated throughout the length of the channel 118 on the interior wall surface 126, or only part of the length near to the inlet 120, if another washcoat 114 on the exterior wall surface 124 is needed for other functions….  The function of another washcoat 133 located near the inlet 120 could vary based on application, which means the composition of the washcoat 133 may also vary” (emphasis added).  

As such, Appellant’s alleged distinctions are not actually taught nor are they required by Wei.  The Office merely pointed to Figure 3 as an illustrative example to show that if washcoats 114 at the lower portion of the channel were of the same compositional makeup (for which they very well could be), this would represent a higher loading of material at the inlet end, followed by a uniform distribution throughout the remainder of the channel.  

While Wei does not expressly teach this to be the case, either, it is merely a possibility selected from an almost infinite number of possibilities.  However, Wei separately teaches a benefit of including a washcoat gradient having a higher washcoat loading at the beginning/inlet of the channel, as has been discussed above.  



At the first paragraph of page 11 of the Appeal Brief, Appellant states that “the assumption that the overlapped two washcoats have the same composition is technically unreasonable because the laminated structure of the upper Pd-free layer and the lower Pd-containing layer of the presently-claimed exhaust gas cleaning catalyst as recited in Claim 1 could not be formed.”  

Respectfully, this argument is not considered to be applicable to the outstanding Grounds of Rejection insomuch as it does not take the combination of prior art into account and is not considered to be a grounds of rejection.  

Wei has not been relied upon for teaching identical washcoat layers that somehow were meant to replace the layers already taught by Houshito.  In summary, Houshito, alone, teaches the claimed layered catalyst except for the instantly claimed gradient region and the downstream side region of the lower layer.  Yagi and Wei have been relied upon for each suggest that the catalytic system would benefit from an increased washcoat loading at the inlet end of the channel.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  

At pages 12-13 of the Appeal Brief, Appellant responds to the notion that Wei may not be necessary in finding the claimed invention non-obvious.  Appellant points out that Yagi teaches that the concentration of Pd will decrease gradually with linear inclination from the inlet (higher concentration) toward the outlet (lower concentration).  Appellant further points to the specific process by which Yagi applies the Pd particles, insisting that the particular means of applying the Pd, as taught by Yagi, will only ever achieve the gradient across the entire length of the channel, therefore it would be impossible to achieve the claimed gradient region and distinct downstream region having a uniform concentration without gradient from the combination of Houshito and Yagi, alone.  

Insomuch as this argument must be considered, the Office respectfully points out that the claimed invention is directed toward a catalytic system, not a method of making such a system.  While Yagi, alone, may suggest the gradient across the entire length of the channel, the primary reference of clearly teaches a uniform distribution of Pd throughout the layer.  Yagi is not necessarily relied upon for the particular manner in which the Pd is applied, but rather the fact that Yagi teaches that “the increase in Pd the two are not considered to be mutually exclusive.  
On the one hand, an increased loading at the inlet allows for increased catalytic activity even when the incoming exhaust gas is at a relatively low temperature, e.g., upon start up.  
On the other hand, Yagi teaches that the concentration gradient may continue along the length of the carrier in order to conserve the total amount of Pd supported.  
In other words, while the increased catalytic content at the inlet end may thermodynamically enable the gradient across the entire length of the channel, said gradient across the entire length is not considered to be critical to achieving a higher loading gradient at the inlet end.  As such, even without reliance upon Wei, one of ordinary skill would have been motivated at the very least to increase the loading of Pd at the inlet side of Houshito in order to allow for increased catalyst activity to occur when the incoming exhaust gas is at a relatively low temperature, as taught by Yagi.  Wei teaches as much, without specifically teaching that the gradient may continue down the entire length of the channel.  

Appellant separately argues the patentability of claim 11 on pages 14-15 of the Appeal Brief.  

This argument has also been addressed in the last paragraph of the Response to Arguments section of the Final Office action, mailed August 25, 2020 (page 7).  
Ultimately, Yagi has not been relied upon for the particular Pd particle type or relative location of such particles in the thickness direction of the layer.  Houshito appears to teach that the layers are homogenous, and therefore are expected to exhibit a uniform distribution of Pd in the thickness of the layer.  Appellant has not pointed out any deficiency, in this regard, with respect to Houshito.  

In summary, Houshito is considered to teach the limitations of claim 1 except for the claimed gradient portion, noting that the claimed “downstream side region” is substantially identical to the uniform lower layer taught by Houshito.  
Yagi recognizes the advantage of an increased concentration of Pd at the inlet end in order to achieve suitable catalytic activity when the incoming exhaust gas is at a relatively low temperature (e.g., during an initial/cold startup).  Yagi separately teaches that a benefit of increased loading at the inlet end enables the concentration of Pd to decrease with linear inclination from the inlet side (i.e. a decreasing concentration gradient toward the outlet end).  
Wei, similar to Yagi, also recognizes the advantage of a washcoat gradient having an increased concentration of catalyst toward the inlet, yet does not expressly further discuss the remainder of the channel (i.e. the downstream portion relative to the increased concentration-portion at the inlet end).  

The prior art clearly recognizes the advantage of having a higher loading of catalyst at the inlet end.  Yagi and Wei separately, and additionally, teach the presence of a concentration gradient at least at the inlet end.  Regarding the claimed portion of the layer exhibiting a uniform concentration of catalyst, Houshito already suggests this as the entire layer and Wei certainly does not teach away from such a portion.  
When Houshito, Yagi, and Wei are viewed fairly, the combination of teachings is considered to encompass the embodiment of the instantly claimed invention.  Appellant has not shown that there are any unexpected technical advantages from the claimed gradient only being present at the inlet end, with the remaining downstream portion having a uniform concentration of catalyst.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Colin W. Slifka/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732


                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.